DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, 10, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Boaz (US 4,450,346) in view of Ptasienski et al (US 2005/0199610), Hayashi et al (US 2009/0236321), Das (US 5,498,850), and Glynn (US 2,644,066). 
Boaz shows the method and structure claimed including a first component comprising an insulator (12) on a heat conducting layer (14, 16), a separately formed electrically conductive layer (18) formed on a surface of the heat conducting layer, a second component comprising a copper (22) having a longitudinally extended strip arranged and connected with the electrically conductive layer (18). But, Boaz does not 
Ptasienski shows it is known to provide a printed electrical layer that is formed by thermal spraying processes which is a known method wherein an electrically resistive element is formed including a heat conducting layer (14, 16, 26) and an electrically conductive layer such as a terminal contact pad (30). Also see para [0003]. 
Hayashi shows it is known to arrange a first component (40) having a conductive body/layer arranged with a second component (30) made of a longitudinally extended copper strip having a thickness that is less than the conductive layer wherein a laser beam is emitted to weld a contact region between the copper strip and the conductive layer. Hayashi teaches that the conductive layer has a thickness that is larger than the thickness of the copper strip that would the lower surface of the conductive layer is restricted or prevented from melting from the laser beam. Also see para [0042].
	Das shows it is known to provide a second component (2) made of a copper strip that is laser welded to a first component having a conductive body/layer (1), and Das further shows that the copper strip that is laser weld to the conductive layer wherein the copper strip has a first contact region with a thickness of more than .1 mm that is less than a thickness of the conductive body that has a thickness more .25-.38 mm. 

In view of Ptasienski, Hayashi, Das, and Gylnn, it would have been obvious to one of ordinary skill in the art to adapt Boas with the  electrically conductive layer that is thermally sprayed which is a well known method of providing the electrically conductive layer, the longitudinally extended copper strip that is laser welded to the electrically conductive layer as an alternative means that is known in the art, and the copper strip that can be provide with a first region having a thickness of more than 0.1 mm that can adequately supply electric power to the electrically conductive layer wherein the thickness of the copper strip is formed less than a thickness of the thermally sprayed electrically conductive layer which would allow the laser to effectively make the weld connection but would be prevented from melting the lower surface of the conductive layer that may be damaging to the first component, and the insulation layer, the heat conducting layer, the thermally sprayed electrically conductive layer, and the copper strip would have been arranged along a vertical stacking direction as taught by Glynn as an alternative and known electrical connection assembly that is convenient and suitable to make an electrical supply connection to a power source.  
With respect to claims 2, 5, 7 and 12, Hayashi further shows the laser beam that forms an annular or circular welded connection as illustrated in the drawing figures wherein the laser beam is emitted on the strip side away from the electrically conductive 
	With respect to claim 4, Das further shows it is known to emit the laser beam at an angle or obliquely as illustrated in Figure 7.
	 With respect to claim 15, Boaz shows a contour/shape of the electrically conductive layer (18) that is facing a middle region of the heating conductor layer (16) that would predictably avoid a buildup of heat. 
Claims 3, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Boaz in view of Ptasienski, Hayashi, Das, and Gylnn as applied to claims 1, 2, 4, 5, 7, 10, 12 and 15 above, and further in view of Petitgas et al (US 2016/0381788).
Boaz in view of Ptasienski, Hayashi, Das, and Gylnn shows the method and structure claimed except for the laser beam emitted with different parameters to form the weld connection.
Petitgas shows a second component (10) that is laser welded to a first component (1) wherein Petitgas shows using a laser beam including a laser energy E and a laser energy E’ that are different from one another to perform the laser welding. Petitgas further shows the second component has a welded region with a first thickness and a second thickness (11) that is less than the first thickness as illustrated in Figure 2. 
In view of Petitgas, it would have been obvious to one of ordinary skill in the art to adapt Boaz, as modified by Ptasienski, Hayashi, Das, and Gylnn, with the laser beams that emitted with different parameters to effectuate different levels of laser output . 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boaz in view of Ptasienski, Hayashi, Das, and Gylnn as applied to claims 1, 2, 4, 5, 7, 10, 12 and 15 above, and further in view of Duley et al (US 4,879,449). 
Boaz in view of Ptasienski, Hayashi, Das, and Gylnn shows the method and structure claimed except for roughening the side of the strip as claimed. 
Duley shows it is known to roughen a surface by means of laser so that the roughened surface is able to more effectively absorb the laser radiation. Also see column 1, lines 19-30.
In view of Duley, it would have been obvious to one of ordinary skill in the art to adapt Boaz, as modified by Ptasienski, Hayashi, Das, and Gylnn, with the side of the copper strip being roughened by the laser so that the roughened side becomes more capable of absorbing the laser energy/radiation that would allow for more efficient welding of the strip to the first component. 
Claims 8, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Boaz in view of Ptasienski, Hayashi, Das, and Gylnn as applied to claims 1, 2, 4, 5, 7, 10, 12 and 15 above, and further in view of Katsumasa (JP 7094845) or Tanaka et al (US 2007/0172980).

Katsumasa shows a second component shown by a copper strip (1) having a first region (4) that is reduced from a second region wherein the first region is laser welded to a first component (3).  
Tanaka also shows it is known to provide a second component (35) that is laser welded to a first component (3) wherein the second component shows a first region (35a) that is reduced thickness (35a) from a second region as illustrated in Figure 6A and 6B.
	In view of Katsumasa or Tanaka, it would have been obvious to one of ordinary skill in the art to adapt Boaz, as modified by Ptasienski, Hayashi, Das, and Gylnn, with the second component having the reduced first region with a prescribed second thickness that depends on the thickness of the thermally sprayed electrically conductive layer that allows for the laser to effectively penetrate the first region of the copper strip but not through the electrically conductive layer that may be damaging to the first component. 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANG Y PAIK/Primary Examiner, Art Unit 3761